Citation Nr: 1517309	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability of the feet, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Veteran testified at a video conference hearing before the undersigned.  A transcript is in the record.


FINDING OF FACT

The Veteran's skin disorder of the feet, claimed as jungle rot, was manifested many years after, and is not shown to be related to, his service.


CONCLUSION OF LAW

A skin disability of the feet, claimed as jungle rot, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in December 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The representative questioned the Veteran regarding his treatment history at VA, his service history, and his symptoms.  The Veteran provided testimony as to his symptoms and the effect of such on his daily life.  Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

The Veteran's service treatment records are associated with the record and pertinent private medical records have been secured.  He was afforded a VA examination.  The VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim herein.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that in July 1969, he complained of athlete's foot in both feet.  It was noted the skin on the feet were peeling so some extent.  He was advised to soak his feet two times and return for reevaluation.  On the separation examination in February 1970, the skin and feet were normal.  

Private medical records show the Veteran was seen in April 1998 with dystrophic changes of the toenails and a chronic tinea pedis on both feet.  In August 1998, the Veteran stated he felt the nails on his feet were better.  In December 2005, it was reported that both feet had black toes for two weeks.  Onychomycosis was noted in September 2011.

On February 2012 VA examination of the skin, the Veteran stated he had had dystrophic toenails since his return from Vietnam.  It was indicated the Veteran saw a private dermatologist in the 1990's.  The examiner reviewed the records and acknowledged the service treatment records showed treatment for athlete's foot in 1969, but that the separation examination did not demonstrate any skin problems.  The diagnoses were onychomycosis of the toenails, bilateral, and tinea pedis.  The examiner concluded it was less likely than not that the Veteran's onychomycosis was related to the athlete's foot treated in 1969.  It was noted that the immediate post service treatment records for tinea pedis/onychomycosis are not available, and that the initial private treatment records were from 1998, "29" years following service.

In January 2014, the Veteran submitted photographs of his toenails.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran asserts that service connection is warranted for a skin condition of his feet.  The Board acknowledges that he was treated on one occasion for athlete's feet.  He did not return for follow-up, and no abnormalities were present on the separation examination in February 1970.  Although the Veteran alleges that onychomycosis has been present since service, such was not noted on the separation examination.  The initial evidence of any treatment following service is in 1998, more than 28 years after his discharge from service.  During the January 2014 hearing before the undersigned, the Veteran testified that he received treatment for his feet in 1990.  He also stated that he did not provide any self-treatment for his feet during the period in which he did not seek treatment.  In light of the fact that a skin disorder was not noted to be present at separation and the fact that the Veteran concedes he did not treat his skin condition for many years following service, to include self-treatment, the Board finds that the preponderance of the evidence is against a finding that a skin disorder has been present since his discharge from service.  

In this case, while the Veteran is competent to testify as to his observations, statements as to a possible relationship between the Veteran's current disorder and his military service is an etiological question unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of any currently diagnosed skin disorder.  See 38 C.F.R. § 3.159(a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In this circumstance, the Board gives more credence and weight to the medical reports rendered by medical expert than to the Veteran's lay assertions. 

The Board finds the February 2012 VA examiner's opinion to be the most probative evidence concerning a link between the Veteran's rash during service and his recurrent skin conditions.  As the opinion denied a nexus between the two and was supported by a clear rationale, the preponderance of the evidence is against a finding that the Veteran's current skin condition is related to service, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Accordingly, the preponderance of the evidence is against the claim of service connection for a skin disability of the feet.


ORDER

Service connection for a skin disability of the feet, claimed as jungle rot, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


